Citation Nr: 0838267	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  94-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

What evaluation is warranted for fibromyalgia of the upper 
and lower back from May 11, 2006?


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for fibromyalgia and assigned a 
10 percent evaluation, effective September 8, 1993.

In March 1996, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The Board 
remanded this claim in August 1996, September 2000, and March 
2007 for additional development and adjudicative action.  In 
the March 2007 decision, the Board denied entitlement to an 
initial evaluation in excess of 10 percent from September 
1993 to May 10, 2006.  The only issue before the Board is the 
one listed on the title page.


FINDING OF FACT

Since May 11 2006, the veteran's fibromyalgia of the upper 
and lower back has not been manifested by objective episodic 
symptoms with exacerbations precipitated by environmental or 
emotional stress or by overexertion or being present more 
than one-third of the time.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for fibromyalgia as of May 11, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5025 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating. 
 Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
 The claimant was provided the opportunity to present 
pertinent evidence, including testimony at a 1996 Board 
hearing.  In sum, there is no evidence of any VA error in 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

In September 2008, the veteran submitted a statement wherein 
she informed VA she had fallen down in her house in August 
2007 and injured her foot.  She noted she had been treated by 
a private physician.  There is no indication, however, that 
the treatment discussed was for fibromyalgia of the upper and 
lower back.  Therefore, the Board finds that such records 
would not be pertinent to the claim on appeal and will not 
remand this claim to obtain them.  See 38 C.F.R. § 20.1304(c) 
(2007).
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The veteran's service-connected fibromyalgia of the upper and 
lower back is rated under Diagnostic Code 5025, which 
addresses fibromyalgia.  When the symptoms associated with 
fibromyalgia require constant medication for control, a 10 
percent rating is for assignment.  When the symptoms are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but are 
present more than one-third of the time, a 20 percent rating 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for 
fibromyalgia of the upper and lower back at any time since 
May 11, 2006.  In the Board's March 2007 decision, it noted 
that the veteran had claimed in a letter, dated May 11, 2006, 
that she had had an exacerbation of the service-connected 
fibromyalgia due to a work injury.  It remanded the claim so 
that an examination could be performed to determine if the v 
disability had worsened.  

A May 2006 VA outpatient treatment report and the June 2008 
VA examination report preponderates against finding that the 
veteran meets the criteria for a 20 percent evaluation.  For 
example, in the May 2006 outpatient treatment report, dated 
within two weeks of the letter claiming an exacerbation of 
the disability, the examiner noted the veteran was using 
Flexeril on an as needed basis only, that she had not been on 
anxiety medication for two years, and was feeling well.  The 
examiner judged her fibromyalgia was "stable."  There was 
nothing to indicate that the veteran had any symptoms 
associated with fibromyalgia.

At the June 2008 VA examination, the veteran reported a 
worsening of the disability over the years and that she had 
"constant" neck and upper back pain.  She stated that the 
pain would sometimes go to her lower back and into the legs.  
She noted these were her only symptoms.  She described 
constant pain at a level of 4 to 5 on a scale from one to 10, 
with 10 being the worst, and stated that her pain would 
increase to a level 10 approximately four to six times a 
year, which was precipitated by stress or for no specific 
reason.  She denied receiving medical care for anxiety.  

Physical examination revealed, however, that the veteran's 
musculature was normal with no spasm, abnormal movement, 
tenderness, or guarding.  The physical examination showed no 
tender points in the upper and lower back.  In fact, the 
veteran had full range of motion of the cervical spine, the 
shoulders, and the low back without any edema, tenderness, 
guarding, redness, heat, instability, weakness, spasm, pain 
on motion against resistance, or pain on repeated movement.  
The examiner noted that he could not state that the symptoms 
were objectively there since these are the type of symptoms 
that are subjective by nature.  However, he noted that the 
examination and findings were not consistent with the 
severity of the symptoms the veteran had described.

Coincidentally, the veteran had reported exacerbations that 
would be present, at a minimum, one third of the time (four 
to six times in a 12-month period establishes a minimum of 
one third of the time).  The Board does not find such report 
credible.  She reported essentially no problems at the time 
she was seen on May 25, 2006, and the 2008 examiner noted 
that the clinical findings were not in agreement with the 
veteran's description of her symptoms.  The objective 
clinical findings are accorded more probative value than the 
veteran's allegations of symptoms, when the clinical findings 
do not support the allegations presented.  It is well to 
note, for example, that the clinical findings do not show a 
lack of use of back muscles which might be expected if pain 
was as severe as described.  Rather, the record shows that 
the veteran had normal musculature of the back.

In view of the foregoing, the preponderance of the competent 
medical evidence is against a higher rating for fibromyalgia 
at any time since May 11, 2006.  The veteran does not meet 
the criteria for a higher rating under Diagnostic Code 5025.  
While the veteran has alleged having exacerbations of her 
disability between May 2006 and April 2008, the 10 percent 
evaluation contemplates such exacerbations.  38 C.F.R. § 4.1 
(degrees of disability are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  The June 2008 VA examination occurred after 
the claimed instances of that her disability was exacerbated.  
The clinical findings do not show that the service-connected 
disability sustained a permanent worsening to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5025.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.

In evaluating the veteran's service-connected fibromyalgia, 
the Board is cognizant of the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  There is, however, no 
evidence of such objective signs as disuse atrophy, abnormal 
movement, weakness, or pain on motion against resistance 
which would support an increased rating under these 
regulations.  In the June 2008 VA examination report, the 
examiner noted strength was 5/5 throughout, bilaterally, and 
that the veteran had none of the other symptoms described 
above.  He added that he could not comment on the DeLuca 
factors to the extent of any further loss of range of motion, 
fatigability, incoordination or pain because it would be 
speculative to comment on such findings.  

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 
 The veteran has not, however, required frequent 
hospitalization for her service-connected disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order. See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).
 
In view of the denial of entitlement to an increased 
evaluation, the Board finds no basis upon which to predicate 
the assignment of "staged" ratings pursuant to Fenderson.  
In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
 However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal must 
be denied.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for fibromyalgia of the upper and lower back since May 11, 
2006, is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


